UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number:000-11730 (Check one): [ ] Form 10-K [] Form 20-F [] Form 11-K [X] Form 10-Q [] Form N-SAR For Period Ended:September 30, 2014 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I-REGISTRANT INFORMATION Full Name of Registrant: CryptoSign, Inc. Former Name if Applicable: Address of Principal Executive Office (Street and Number): 626 East 1820 North City, State and Zip Code: Orem, Utah 84094 PART II-RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Forms 10-K, 20-F, 11-K, Form N-SAR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III-NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 11-K, 20-F, 10-Q, N-SAR, or the transition report portion thereof, could not be filed within the prescribed time period. There will be a delay in filing the Company’s Quarterly Report on Form 10-Q for the period ending September 30, 2015 because the Company needs additional time to complete the report and its auditors need additional time to review the Company’s financial statements for the period ending September 30, 2015. PART IV-OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Robert K. Bench (801) 362-2115 (Name) (Area Code) (Telephone number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for such shorter) period that the registrant was required to file such reports) been filed?If answer is no, identify report(s): [X]Yes[]No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof: []Yes [X]No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. CryptoSign, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 16, 2015 /s/ Robert K. Bench By: Robert K. Bench Its: President
